OPINION — AG — ** SHERIFF SALE — COMPENSATION — FEES — COLLECTED ** UPON SALES BY THE SHERIFF, PURSUANT TO COURT ORDER IN PARTITION PROCEEDING, THE SHERIFF 'IS' ENTITLED TO THE COMMISSION AUTHORIZED BY 28 O.S. 39 [28-39], AS TO ALL PROCEEDS OF SUCH SALES ACTUALLY PAID INTO THE HANDS OF THE SHERIFF. AS TO THE PROCEEDS OF SUCH SALE NOT ACTUALLY PAID INTO THE HANDS OF THE SHERIFF, BUT OTHERWISE HANDLED AND DISBURSED PURSUANT TO ORDER OF COURT, THE SHERIFF IS 'NOT' ENTITLED TO CLAIM ANY COMMISSION. (PERCENTAGE FEES FOR COLLECTING MONEY OF SALE IN A PARTITION SUIT, PURCHASER, COURT ORDER, SALE) CITE: 12 O.S. 861 [12-861], 12 O.S. 1515 [12-1515] [12-1515], 28 O.S. 39 [28-39] (SAM H. LATTIMORE)